 In the Matter of ALLIANCE WARE, INC.andUNITEDSTEELWORKERS OFAMERICA, C. I. O.Case No. 8-R-2062.-Decided April 8, 1946Mr. Br nice W. Eaken,of Cleveland, Ohio, for the Company.Mr. H. E. Knapp,of Alliance, Ohio, for the Steelworkers.Mr. Harry E. Moreland,of Alliance, Ohio, for the Independent.Mr. F. G. Dunn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the Steelworkers, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Alliance Ware, Inc., Alliance, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before George F. Hayes, Trial Examiner. Thehearing was held at Alliance, Ohio, on February 7, 1946. The Com-pany, the Steelworkers, and the Alliance Porcelain Products Em-ployees Association, Inc., herein called the Independent, which wasgiven permission to intervene by the Trial Examiner, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing and in their briefs, the Inde-pendent and the Company moved for the dismissal of the petitionupon the grounds discussed in Section III,infra.Rulings on saidmotions were reserved by the Trial Examiner for the Board. Forreasons hereinafter stated, the motions are hereby denied.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.67 N. L. R. B., No. 13.109 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYAllianceWare, Inc., is an Ohio corporation engaged in the manu-facture of bath tubs, wash tubs, lavatories, and sinks.During the pastyear, the Company purchased raw materials in excess of $500,000, ofwhich 10 percent came from outside the State of Ohio. The salesof finished products amounted to in excess of $1,500,000, of which 95percent was shipped outside the State of Ohio.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Alliance Porcelain Products Employees Association, Inc., is a labororganization, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn February 9, 1940, a consent election was held among the em-ployees of the Company. As a result of this election, the Independentwas certified by the Regional Director for the Eighth Region as thesole bargaining agent for the employees of the Company. Since thattime, the Company has bargained with the Independent.On Jan-uary 26, 1945, a contract was negotiated between the Company andthe Independent which, by its terms, would have expired on January26, 1946.On December 12, 1945, the Acting Regional Director forthe Eighth Region directed a letter to the Company stating that theSteelworkers had filed a petition alleging that a question concerningrepresentation existed as to certain employees of the Company.OnJanuary 4, 1916, 22 days before the expiration of the above-mentionedcontract, and after receipt of notice of the filing of the petition hereinby the Steelworkers, the Company entered into a new contract withthe Independent.The Company and the Independent have movedto dismiss the petition of the Steelworkers on the ground that the newcontract is a bar to a determination of representatives.Under thecircumstances, the new contract is not a bar to an investigation anddetermination of representatives and the motion to dismiss is accord-ingly denied'^ SeeMatter of Sterling Engine Company,41 N. L R.B 191;Matter ofGeneral Chem-icalCompany,48N.L.R.B. 988;Matter of J. M. Portela&Company, Inc.,61N L R. B. 64. ALLIANCE WARE, INC.111A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Steelworkers represents a substantial numberof employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find that all production and maintenance employees, includinggroup leaders and set-up men but excluding foremen, assistant fore-men, clericals, timekeepers, time-study employees, watchmen, jan-itors, production scheduling clerks, and all or any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theA ct.3V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Alliance Ware,Inc., Alliance, Ohio, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of2The Field Examiner reported that the Steelworkers submitted 140 signed cardsThere are approximately 255 employees in the appropriate unitThe Company contendsthat the statement of the Field Examiner is not sufficient because no proof was offeredthat the signatures were genuine and for the further reason that the signatures were notchecked against a pay-roll listWe find the Company's contentions are without merit.Authenticity of the cards is not a matter for challenge or litigation by other partiesMatter of Allis-Chalmers Manufacturing Company,56 N. L R.B 203;Matter of Ameri-can Finishing Company,54 N L.R B. 996,Matter of Frigidaire Division,GeneralMotors Corporation,54 N L R.B 55,Matterof H G.Hills Stores,Inc, Warehouse,39N L R. B 874;Matter of Jasper Chair Company,63 N L R. B 632;Matter of Baker&Company,Inc,65 N.L R. B 646.3This is the unit petitioned for by the Steelworkers,and the one previously bargainedfor by the Independent.It does not appear that there is any disagreement among theparties as to the appropriateness of this unit. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matteras agent forthe National LaborRelationsBoard, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been dischargedfor causeand havenot been rehired or reinstated prior to the date of the election, to de-termine whetheror notthey desire to be represented by United Steel-workers of America, C. I. 0., or by Alliance PorcelainProducts Em-ployees Association, Inc., for the purposes of collective bargaining,or byneither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.